Citation Nr: 0319056	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, 
effective prior to February 17, 2000, for the service-
connected schizo-affective disorder.  

2.  Entitlement to a rating in excess of 70 percent, 
effective on February 17, 2000, for the service-connected 
schizo-affective disorder.  

3.  Entitlement to an effective date prior to February 17, 
2000, for the grant of a total disability rating based on 
individual unemployability (a TDIU rating).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to April 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 RO decision, which denied a rating in 
excess of 50 percent for the service-connected schizo-
affective disorder; and from a June 2000 RO decision, which 
granted a 70 percent rating for the service-connected schizo-
affective disorder, effective on February 17, 2000 .  

The veteran appeals for a rating in excess of 50 percent 
prior to February 17, 2000, and a rating in excess of 70 
percent effective on February 17, 2000, for the service-
connected schizo-affective disorder.  

This case also comes to the Board on appeal from a September 
2000 RO decision, which granted a TDIU rating, effective on 
February 17, 2000.  The veteran appeals for an earlier 
effective date for the award of a TDIU rating.  

In October 2002, the Board remanded the case to the RO in 
order to afford the veteran a hearing before a Veterans Law 
Judge.  

In March 2003, the veteran was notified of a videoconference 
hearing scheduled in April 2003; however, he failed to 
appear.  





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

Upon appellate review, the Board finds that the RO has not 
apprised the veteran of the redefined obligations of the VA, 
as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims for increased ratings and an 
earlier effective date.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO must also ensure that the veteran has been afforded 
the requisite time and opportunity to respond, in accordance 
with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claims of a rating in 
excess of 50 percent effective prior to 
February 17, 2000, and a rating in excess 
of 70 percent effective on February 17, 
2000, for the service-connected schizo-
affective disorder; and of an effective 
date prior to February 17, 2000 for the 
assignment of a TDIU rating.  

2.  Thereafter, the RO should readjudicate 
the issues of (a) a rating in excess of 50 
percent effective prior to February 17, 
2000, for the service-connected schizo-
affective disorder, (b) a rating in excess 
of 70 percent effective on February 17, 
2000, for the service-connected schizo-
affective disorder, and (c) an effective 
date prior to February 17, 2000, for the 
assignment of a TDIU rating.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




